Order entered March 23, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-01530-CR
                               No. 05-19-01531-CR
                               No. 05-19-01532-CR
                               No. 05-19-01533-CR

                   JAMES FRANKLIN BOWEN, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the 194th Judicial District Court
                           Dallas County, Texas
             Trial Court Cause Nos. F19-40935-M, F19-40937-M,
                       F19-40936-M & F19-40939-M

                                     ORDER

      Before the Court is court reporter Belinda Baraka’s request for additional

time to file the reporter’s record in these appeals. The Court dismissed the appeals

for want of jurisdiction on March 3, 2020. Therefore, we DENY Ms. Baraka’s

request as moot.

                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE